PER CURIAM
Defendant seeks reversal of his conviction for burglary in the first degree, ORS 164.225, and reversal of his probation revocation. His argument that the trial court erred in denying his motion to suppress does not require discussion. He is correct that the court erred in sentencing him on the burglary conviction to a maximum term under ORS 137.615 that exceeded the sentencing guidelines. State v. Haydon, 113 Or App 205, 832 P2d 457, on recon 116 Or App 347, 842 P2d 410 (1992).
Remanded for resentencing on conviction for burglary in the first degree; otherwise affirmed.